IN THE UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF DELAWARE

NUANCE COMMUNICATIONS, INC.,
Plaintiff,
V.
MMODAL LLC,

Defendant.

C.A. No. 17-1484-MN

JURY TRIAL DEMANDED

PUBLIC VERSION

Nee Ne Nee ee Nee ee ee ee

LETTER TO THE HONORABLE MARYELLEN NOREIKA
FROM BINDU A. PALAPURA

OF COUNSEL:

David J. Lender

Anish R. Desai

WEIL GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, NY 10153

Tel: (212) 310-8000

Christopher T. Marando
Stephen Bosco

Megan H. Wantland

WEIL GOTSHAL & MANGES, LLP
2001 M Street, NW Suite 600
Washington, DC 20036

Tel: (202) 682-7000

Amanda Branch

WEIL GOTSHAL & MANGES, LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Tel: (650) 802-3000

David Greenbaum

NUANCE COMMUNICATIONS, INC.
1111 Macarthur Blvd.

Mahwah, NJ 07430

Tel: (201) 252-9100

Dated: January 2, 2019
6038 120/43964

Public Version Dated: January 10, 2019

David E. Moore (#3983)

Bindu A. Palapura (#5370)
Stephanie E. O’ Byrne (#4446)
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6" Floor

1313 N. Market Street
Wilmington, DE 19801

Tel: (302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
obyrne@potteranderson.com

Attorneys for Plaintiff
Nuance Communications Inc,
PD, ott er 1313 North Market Street

  
    

  

: d P.O. Box 951
Wilmington, DE 19801- 0951

aa Anderson 19801 0961
4 Corr OON ue whew potieranderson com

Bindu A. Palapura

Partner

Afforney at Law
bpalapura@potteranderson.com

302 984-6092 Direct Phone
302 658-1192 Firm Fax
January 2, 2019
Public Version Dated: January 10, 2019
VIA ELECTRONIC FILING
The Honorable Maryellen Noreika
U.S. District Court for the District of Delaware PUBLIC VERSION

J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801

Re: Nuance Communications, Inc. v. MModal LLC, C.A. No. 17-1484-MN

Dear Judge Noreika:

Defendant MModal refuses to provide Nuance with relevant technical documentation
regarding the design and development of its accused products, in violation of the Federal Rules
of Civil Procedure, the District of Delaware’s Local Rules, and the Scheduling Order in this case.
Specifically, Nuance seeks documents housed in a common software development and
management database called JIRA. See generally Ex. 1.

   
   

. Further, it 1s undisputed that JIRA documents can be
produced as PDF or image files, and therefore, MModal has no basis for asserting that there is
undue burden associated with producing documents from JIRA. Despite the undisputed.
relevance of these JIRA documents to Nuance’s infringement allegations, the accessibility of the
documents, and the provision of search terms by Nuance to narrow the scope of JIRA discovery,
MModal to-date has produced no documents from JIRA whatsoever. Accordingly, Nuance
respectfully requests that the Court compel MModal to produce responsive technical documents
from its JIRA database.

IL BACKGROUND

Magistrate Judge Fallon’s February 6, 2018 scheduling order required MModal to
produce “the core technical documents related to the accused product(s), including but not
limited to operation manuals, product literature, schematics, and specifications” by April 17,
2018. On February 26, 2018, Nuance served a set of 54 requests for the production of
documents on MModal. Ex. 3. Among these, at least RFPs Nos. 1, 2, 4, and 6 bear directly

aes Id. at 7-8. MModal did not comply with
its obligation to produce core technical documents by April 17; mstead it largely produced

=

 

‘ Confluence is another ESI repository, similar to JIRA, from which MModal has produced
documents.
The Honorable Maryellen Noreika
January 2, 2019
Page 2

marketing materials and public manuals that lacked technical details regarding how the accused
products and services operate. MModal similarly failed to make a timely and complete
production of technical documents responsive to RFPs 1, 2, 4, and 6, and—pertinent to the

   
 

Remarkably, MModal has repeatedly criticized Nuance for citing in its initial
infringement charts the very marketing materials that MModal produced as part of its core
technical document production. Ex. 4 at 2, Ex. 5 at 4-5, In response, Nuance poimted out that it
had no choice to rely upon the limited set of the documents that MModal produced, highlighted
the absence of technical design documents and specifications in MModal’s production, and

demanded production of any responsive technical documents being withheld. Ex. 6 at 1, Ex. 7 at

1-2. During the protracted negotiations that followed,

   
   
  
  
   

 

- Ex. 8 at 1-2.

MModal’s response to Nuance’s requests for JIRA discovery was an extended bait and
switch. First,

poe Ex. 9 at 2-3. Nuance did so, providing its search strings in standard Boolean format.
|, Rae ea

Peg. id. at 18. Nuance rebutted that incorrect assertion by showing that JIRA’s developer
touted its ability to support Boolean text searches. Jd. at 15. :

. Ex. 11. However,

  

. Ex. 10 at 10. In response, Nuance agreed to eliminate its broadest
search strings and, once again, pointed MModal to JIRA’s own website, which offers a batch
PDF exporter for JIRA. /d. At that point, having run out of excuses, MModal shifted gears
again and settled on a new position—that it won’t produce from JIRA unless Nuance does so as
well. Ex. 10 at 3-4.

IL. ARGUMENT

   

  
    
 

undisputed that the documents Nuance seeks,
are responsive to Nuance RFPs and relevant to the
case. By MModal’s own admission,

    
   

Ex. 2 at 1.
Further, the JIRA documents are not cumulative of MModal’s source code, as MModal has
asserted. Ex. 12 at 4. Nuance is entitled to both the source code and

  
 
 
 

they are distinct,

    

non-mutually exclusive categories of documents.

 

* Production in this format would have required Nuance to develop its own software scripts in
order to render the data in a useable way.
The Honorable Maryellen Noreika
January 2, 2019
Page 3

are plainly responsive to Nuance’s RFP Nos.
1 “Documents and Things describing the architecture, design, function, and operation of” the
accused products”), 2 (“[alll intemal manuals, specifications, datasheets, guides, schematics,
functional diagrams, and flowcharts for” the accused products), 4 (“Documents and Things
relating to the conception, design, testing, development, and installation of” the accused
products), and 6 (“Documents and Things describing the fimctionality of the source code for” the
accused products).

  
    
 

 

which could have significant impact on the damages

analysis.

MModal’s JIRA Documents are Accessible and There is No Undue Burden Associated
With Producing Them, MModal’s argument regarding the burden of producing documents from
JIRA is baseless. Based on Nuance’s investigation, there is little substantive difference between
producing documents from Confluence (which was developed by the same company as JIRA)
and JIRA, yet both parties have produced documents from Confluence, and Nuance has incurred
significant costs in collecting and producing tens of thousands of Confluence documents.
Indeed, litigants routinely produce documents from JIRA and courts routinely compel such
production? Further, given the potential importance of these documents to the case (as discussed
above), the limited production Nuance requests is plainly proportional to the needs of the case.

MModal’s Latest Excuse for Non-production is Clearly Improper, MModal's 11th

hour focus on Nuance’s use of JIRA is based on the incorrect premise that Nuance, as plaintiff,
has identical discovery obligations to MModal. Not so. Even if the parties’ respective

obligations were identical (they are not), Nuance does not use JIRA in the same manner as
MModal does:

    
 
  

   

Ex. 13. Nuance’s JIRA database therefore has no relevance to this case.

Respectfully,
/s/ Bindu A. Palapura
Bindu A. Palapura

BAP :nmt/6038120/43964

Enclosures

ce: Clerk of the Court (Via Hand Delivery)
Counsel of Record (Via Electronic Mail)

 

3 See, e, g., Mahavisno v. Compendia Bioscience, Inc, No. 213CV12207SFCMAR, 2015 WL
5698532, at *4 (E.D. Mich. Sept. 29, 2015) (granting motion to compel production of “complete
development records for Oncomine software” including “all... JIRA records”); Synopsys, Inc. v.
AlopTech, Inc, No. 13CV0296SMMCDMR, 2015 WL 2393667, at *6 (N.D. Cal. May 18, 2015)
(ordering defendant to “produce all JRA documents that reference any input or output format of
[the accused software products]”).

4 Leader Techs. Inc. v. Facebook Inc., C.A. No. 08-862-JJF-LPS, 2009 WL 3021168, at *2 (D.
Del. Sept. 4, 2009) (denying detailed discovery into patentee’s products because “[t]his case is
fundamentally about whether [defendant]infringes [plaintiff's] patent, not about whether
[plaintiff] practices its own patent.”).
